


Exhibit 10.13

 

ADVENT SOFTWARE, INC.

 

EXECUTIVE SEVERANCE PLAN

 


THIS EXECUTIVE SEVERANCE PLAN (THE “PLAN”) IS ADOPTED BY ADVENT SOFTWARE, INC.
(THE “COMPANY” EFFECTIVE MARCH 14, 2006, (THE “EFFECTIVE DATE”) AND APPLIES TO
EXECUTIVE LEVEL DIRECT REPORTS OF THE CEO AND THE PRESIDENT AND CEO.

 

RECITALS

 


1.                                       IT IS EXPECTED THAT THE COMPANY FROM
TIME TO TIME WILL CONSIDER THE POSSIBILITY OF RESTRUCTURING WITHIN THE COMPANY
OR AN ACQUISITION BY ANOTHER COMPANY OR OTHER CHANGE OF CONTROL. THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”) RECOGNIZES THAT SUCH CONSIDERATION CAN BE
A DISTRACTION TO THE EXECUTIVE AND CAN CAUSE THE EXECUTIVE TO CONSIDER
ALTERNATIVE EMPLOYMENT OPPORTUNITIES. THE BOARD HAS DETERMINED THAT IT IS IN THE
BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS TO ASSURE THAT THE COMPANY
WILL HAVE THE CONTINUED DEDICATION AND OBJECTIVITY OF THE EXECUTIVE,
NOTWITHSTANDING THE POSSIBILITY, THREAT OR OCCURRENCE OF A RESTRUCTURING OR
CHANGE OF CONTROL (AS DEFINED HEREIN) OF THE COMPANY.


 


2.                                       THE BOARD BELIEVES THAT IT IS IN THE
BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS TO PROVIDE THE EXECUTIVE WITH
AN INCENTIVE TO CONTINUE HIS EMPLOYMENT AND TO MOTIVATE THE EXECUTIVE TO
MAXIMIZE THE VALUE OF THE COMPANY UPON A CHANGE OF CONTROL FOR THE BENEFIT OF
ITS STOCKHOLDERS.


 


3.                                       THE BOARD BELIEVES THAT IT IS
IMPERATIVE TO PROVIDE THE EXECUTIVE WITH CERTAIN SEVERANCE BENEFITS UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT, INCLUDING FOLLOWING A CHANGE OF CONTROL.
THESE BENEFITS WILL PROVIDE THE EXECUTIVE WITH ENHANCED FINANCIAL SECURITY AND
INCENTIVE AND ENCOURAGEMENT TO REMAIN WITH THE COMPANY NOTWITHSTANDING THE
POSSIBILITY OF A CHANGE OF CONTROL.


 


4.                                       CERTAIN CAPITALIZED TERMS USED IN THE
PLAN ARE DEFINED IN SECTION 4 BELOW.


 


PLAN


 


1.               TERM OF PLAN. THIS PLAN SHALL TERMINATE UPON THE DATE THAT ALL
OF THE OBLIGATIONS OF THE PARTIES HERETO WITH RESPECT TO THIS PLAN HAVE BEEN
SATISFIED.


 


2.               AT-WILL EMPLOYMENT. THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
IS “AT-WILL” EMPLOYMENT AND MAY BE TERMINATED BY THE COMPANY AT ANY TIME WITH OR
WITHOUT CAUSE OR NOTICE. THIS PLAN DOES NOT CREATE ANY RIGHT TO CONTINUED
EMPLOYMENT. FURTHER, THE EXECUTIVE’S JOB PERFORMANCE NOR PROMOTIONS,
COMMENDATIONS, BONUSES OR THE LIKE FROM THE COMPANY DO NOT GIVE RISE TO OR IN
ANY WAY SERVE AS THE BASIS FOR MODIFICATION, AMENDMENT, OR EXTENSION, BY
IMPLICATION OR OTHERWISE, OF HIS EMPLOYMENT WITH THE COMPANY.

 

--------------------------------------------------------------------------------


 


3.               SEVERANCE AND TERMINATION.


 


(A)                                  INVOLUNTARY TERMINATION. IF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED OTHER THAN VOLUNTARILY OR FOR “CAUSE”
(AS DEFINED HEREIN), AND EXECUTIVE SIGNS THE COMPANY’S RELEASE OF CLAIMS IN
FAVOR OF THE COMPANY, THEN EXECUTIVE SHALL BE ENTITLED TO (I) CONTINUING
PAYMENTS OF SEVERANCE PAY AT A RATE EQUAL TO HIS BASE SALARY RATE, AS THEN IN
EFFECT, FOR A PERIOD OF TWELVE (12) MONTHS FROM THE DATE OF SUCH TERMINATION, TO
BE PAID PERIODICALLY IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL POLICIES;
(II) RECEIVE ALL EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EXECUTIVE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH ESTABLISHED
COMPANY PLANS AND POLICIES APPLICABLE TO EXECUTIVE, (III) RECEIVE COMPANY-PAID
COVERAGE FOR A PERIOD OF TWELVE (12) MONTHS FOR HIMSELF AND HIS ELIGIBLE
DEPENDENTS UNDER THE COMPANY’S HEALTH BENEFIT PLANS (OR, AT THE COMPANY’S
OPTION, COVERAGE UNDER A SEPARATE PLAN), (IV) HAVE ALL OF EXECUTIVE’S
OUTSTANDING EQUITY COMPENSATION (STOCK OPTIONS (RIGHT TO PURCHASE COMMON STOCK
OF THE COMPANY), STOCK APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK
UNITS, OR PERFORMANCE SHARES, “EQUITY COMPENSATION”)  ON THE TERMINATION DATE,
HAVE THEIR VESTING ACCELERATED AS TO TWELVE (12) MONTHS OF ADDITIONAL VESTING;
WITH POST-TERMINATION EXERCISABILITY AS SPECIFIED IN THE APPLICABLE EQUITY
COMPENSATION AGREEMENT, AND (V)  RECEIVE SUCH OTHER COMPENSATION OR BENEFITS
FROM THE COMPANY AS MAY BE REQUIRED BY LAW..


 


(B)                                 TERMINATION DUE TO DEATH OR DISABILITY. IF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED DUE TO HIS DEATH OR HIS
BECOMING DISABLED, THEN EXECUTIVE OR EXECUTIVE’S ESTATE (AS THE CASE MAY BE)
WILL (I) RECEIVE THE BASE SALARY FOR A PERIOD OF SIX (6) MONTHS FROM THE DATE OF
SUCH TERMINATION OF EMPLOYMENT, (II) RECEIVE COMPANY-PAID COVERAGE FOR A PERIOD
OF SIX (6) MONTHS FOR EXECUTIVE (IF APPLICABLE) AND EXECUTIVE’S ELIGIBLE
DEPENDENTS UNDER THE COMPANY’S HEALTH BENEFIT PLANS (OR, AT THE COMPANY’S
OPTION, COVERAGE UNDER A SEPARATE PLAN), (III) RECEIVE ALL EXPENSE
REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EXECUTIVE THROUGH THE DATE OF
TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH COMPANY-PROVIDED OR PAID PLANS AND
POLICIES APPLICABLE TO EXECUTIVE, AND (IV) NOT BE ENTITLED TO ANY OTHER
COMPENSATION OR BENEFITS FROM THE COMPANY EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


(C)                                  INVOLUNTARY TERMINATION FOR CAUSE. IF THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR CAUSE, THEN
EXECUTIVE WILL (I) RECEIVE THE BASE SALARY THROUGH THE DATE OF TERMINATION OF
EMPLOYMENT, (II) RECEIVE ALL EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE
TO EXECUTIVE THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH
ESTABLISHED COMPANY PLANS AND POLICIES APPLICABLE TO EXECUTIVE, AND (III) NOT BE
ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS FROM THE COMPANY EXCEPT AS MAY BE
REQUIRED BY LAW. NO OTHER COMPENSATION OR BENEFITS WILL BE PAID OR PROVIDED TO
THE EXECUTIVE UNDER THIS PLAN ON ACCOUNT OF A TERMINATION FOR CAUSE, OR FOR
PERIODS FOLLOWING THE DATE WHEN SUCH A TERMINATION OF EMPLOYMENT IS EFFECTIVE.


 


(D)                                 CHANGE OF CONTROL BENEFITS. IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED (I) OTHER THAN
(A) VOLUNTARILY WITHOUT GOOD REASON OR (B) FOR CAUSE, AND (II) WITHIN TWELVE
(12) MONTHS AFTER A CHANGE OF CONTROL, THEN PROMPTLY FOLLOWING SUCH TERMINATION
OF EMPLOYMENT, SUBJECT TO EXECUTIVE SIGNING A STANDARD RELEASE OF CLAIMS IN
FAVOR OF THE COMPANY, EXECUTIVE WILL (I) RECEIVE ALL EXPENSE REIMBURSEMENTS AND
ANY OTHER BENEFITS DUE TO EXECUTIVE THROUGH THE DATE OF TERMINATION OF
EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S THEN EXISTING

 

2

--------------------------------------------------------------------------------


 


EMPLOYEE BENEFIT PLANS AND POLICIES APPLICABLE TO EXECUTIVE, (II) BE PAID HIS
THEN EXISTING BASE SALARY FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING HIS
TERMINATION OF EMPLOYMENT, (III) RECEIVE COMPANY-PAID COVERAGE FOR A PERIOD OF
TWELVE (12) MONTHS FOR HIMSELF AND HIS ELIGIBLE DEPENDENTS UNDER THE COMPANY’S
HEALTH BENEFIT PLANS (OR, AT THE COMPANY’S OPTION, COVERAGE UNDER A SEPARATE
PLAN), (IV) HAVE ALL OF EXECUTIVE’S OUTSTANDING EQUITY COMPENSATION (STOCK
OPTIONS (RIGHT TO PURCHASE COMMON STOCK OF THE COMPANY), STOCK APPRECIATION
RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, OR PERFORMANCE SHARES, “EQUITY
COMPENSATION”)  ON THE TERMINATION DATE, HAVE THEIR VESTING ACCELERATED AS TO
THIRTY (30) MONTHS OF ADDITIONAL VESTING; WITH POST-TERMINATION EXERCISABILITY
AS SPECIFIED IN THE APPLICABLE EQUITY COMPENSATION AGREEMENT, AND (V)  RECEIVE
SUCH OTHER COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW.


 


4.                                       DEFINITIONS.


 

(a)                                  Cause. For purposes of this Plan, “Cause”
is defined as:

 

(i)                                     a material violation by Executive of a
federal or state law or regulation applicable to the business of the Company
that has a material adverse effect on the Company;

 

(ii)                                  Executive’s misappropriation or
embezzlement of Company funds or property or an act of fraud upon the Company
made by Executive;

 

(iii)                               Executive’s conviction of, or plea of nolo
contendre to, a felony; or

 

(iv)                              the willful failure by Executive to
perform his or her material duties for the Company if such failure to perform is
not fully cured by Executive within ten (10) days after he or she receives
written notice of such failure; or

 

(v)                                 a willful violation of a written Company
policy, the violation of which is stated in such policy to be grounds for
termination; or

 

(vi)                              an act by the Executive which constitutes
gross misconduct and which is materially and demonstrably injurious to the
Company.

 

No act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith and without a reasonable belief that the act or
omission was in the Company’s best interests.

 

(b)                                 Change of Control. For purposes of this
Plan, “Change of Control” means (i) the sale, lease, conveyance or other
disposition of all or substantially all of the Company’s assets to any “person”
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended), entity or group of persons acting in concert; (ii) any “person” or
group of persons becoming the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing 35%
or more of the total voting power represented by the Company’s then outstanding
voting securities; (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling

 

3

--------------------------------------------------------------------------------


 

entity) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity (or its controlling entity)
outstanding immediately after such merger or consolidation; or (iv) a contest
for the election or removal of members of the Board that results in the removal
from the Board of at least 50% of the incumbent members of the Board.

 

(c)                                  Disabled. For purposes of this Plan,
“Disabled” means Executive being unable to perform the principal functions of
his duties due to a physical or mental impairment, but only if such inability
has lasted or is reasonably expected to last for at least three months. Whether
Executive is Disabled shall be determined by the Board based on evidence
provided by one or more physicians selected by the Board.

 

(d)                                 Good Reason. “Good Reason” shall mean
without the Executive’s express written consent (i) a material reduction of the
Executive’s duties, title, authority or responsibilities, relative to the
Executive’s duties, title, authority or responsibilities as in effect
immediately prior to such reduction, or the assignment to Executive of such
reduced duties, title, authority or responsibilities; provided, however, that a
reduction in duties, title, authority or responsibilities solely by virtue of
the Company being acquired and made part of a larger entity (as, for example,
when the Chief Executive Officer of the Company remains the Chief Executive
Officer of the subsidiary or business unit containing the Company’s business
following a Change of Control) shall not by itself constitute grounds for a
“Good Reason” termination; (ii) a substantial reduction of the facilities and
perquisites (including office space and location) available to the Executive
immediately prior to such reduction; (iii) a reduction by the Company in the
base compensation of the Executive as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
benefits to which the Executive was entitled immediately prior to such reduction
with the result that such Executive’s overall benefits package is significantly
reduced; or (v) the relocation of the Executive to a facility or a location more
than thirty-five (35) miles from such Executive’s then present location.

 


5.                                       LIMITATION ON PAYMENTS. IN THE EVENT
THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS PLAN OR OTHERWISE
PAYABLE TO THE EXECUTIVE (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING
OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
AND (II) BUT FOR THIS SECTION 5, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, THEN THE EXECUTIVE’S SEVERANCE BENEFITS UNDER
SECTION 3(A) SHALL BE EITHER:


 


(A)                                  DELIVERED IN FULL, OR


 


(B)                                 DELIVERED AS TO SUCH LESSER EXTENT WHICH
WOULD RESULT IN NO PORTION OF SUCH SEVERANCE BENEFITS BEING SUBJECT TO EXCISE
TAX UNDER SECTION 4999 OF THE CODE, WHICHEVER OF THE FOREGOING AMOUNTS, TAKING
INTO ACCOUNT THE APPLICABLE FEDERAL, STATE AND LOCAL INCOME TAXES AND THE EXCISE
TAX IMPOSED BY SECTION 4999, RESULTS IN THE RECEIPT BY THE EXECUTIVE ON AN
AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF SEVERANCE BENEFITS, NOTWITHSTANDING
THAT ALL OR SOME PORTION OF SUCH SEVERANCE BENEFITS MAY BE TAXABLE UNDER
SECTION 4999 OF THE CODE. UNLESS THE COMPANY AND THE EXECUTIVE OTHERWISE AGREE
IN WRITING, ANY DETERMINATION REQUIRED UNDER THIS SECTION 5 SHALL BE MADE IN
WRITING BY THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS IMMEDIATELY PRIOR TO
CHANGE OF CONTROL (THE “ACCOUNTANTS”), WHOSE DETERMINATION SHALL BE CONCLUSIVE
AND BINDING UPON THE EXECUTIVE AND THE COMPANY FOR ALL PURPOSES. FOR PURPOSES OF
MAKING THE CALCULATIONS REQUIRED BY THIS SECTION 5, THE


 

4

--------------------------------------------------------------------------------


 


ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING
APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS
CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF THE CODE. THE COMPANY
AND THE EXECUTIVE SHALL FURNISH TO THE ACCOUNTANTS SUCH INFORMATION AND
DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO MAKE A
DETERMINATION UNDER THIS SECTION. THE COMPANY SHALL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 5.


 


6.                                       SECTION 409A. ADVENT WILL AMEND THIS
AGREEMENT AS NECESSARY OR APPROPRIATE TO USE REASONABLE EFFORTS TO AVOID
IMPOSITION TO AN EXECUTIVE OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER
SECTION 409A OF THE CODE AND ANY TEMPORARY OR FINAL TREASURY REGULATIONS AND
INTERNAL REVENUE SERVICE GUIDANCE THEREUNDER (“SECTION 409A”) PRIOR TO THE
ACTUAL PAYMENT TO EXECUTIVE OF PAYMENTS OR BENEFITS UNDER THIS AGREEMENT.


 


7.                                       SUCCESSORS.


 


(A)                                  THE COMPANY’S SUCCESSORS. ANY SUCCESSOR TO
THE COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE OBLIGATIONS UNDER THIS PLAN
AND AGREE EXPRESSLY TO PERFORM THE OBLIGATIONS UNDER THIS PLAN IN THE SAME
MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH
OBLIGATIONS IN THE ABSENCE OF A SUCCESSION. FOR ALL PURPOSES UNDER THIS PLAN,
THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR
ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SECTION 7(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS PLAN BY OPERATION OF
LAW.


 


(B)                                 THE EXECUTIVE’S SUCCESSORS. THE TERMS OF
THIS PLAN AND ALL RIGHTS OF THE EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.


 


8.                                       NOTICES. ALL NOTICES, REQUESTS, DEMANDS
AND OTHER COMMUNICATIONS CALLED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN (I) ON THE DATE OF DELIVERY, OR, IF EARLIER, (II) ONE (1) DAY AFTER
BEING SENT BY A WELL ESTABLISHED COMMERCIAL OVERNIGHT SERVICE, OR
(III) THREE (3) DAYS AFTER BEING MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, PREPAID AND ADDRESSED TO THE PARTIES OR THEIR SUCCESSORS AT
THE FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESSES AS THE PARTIES MAY LATER
DESIGNATE IN WRITING.


 

If to the Company:

 

Advent Software, Inc.

 

 

301 Brannan Street

 

 

San Francisco, CA 94107

 

 

Attention: Chief Executive Officer

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.

 

5

--------------------------------------------------------------------------------


 


9.               MISCELLANEOUS PROVISIONS.


 


(A)                                  NO DUTY TO MITIGATE. THE EXECUTIVE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS PLAN,
NOR SHALL ANY SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE EXECUTIVE
MAY RECEIVE FROM ANY OTHER SOURCE.


 


(B)                                 HEADINGS. ALL CAPTIONS AND SECTION HEADINGS
USED IN THIS AGREEMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A
PART OF THIS AGREEMENT.


 


(C)                                  SEVERABILITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS PLAN SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN
IN FULL FORCE AND EFFECT.


 


(D)                                 WITHHOLDING. ALL PAYMENTS MADE PURSUANT TO
THIS PLAN WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT
TAXES.

 

 

COMPANY:

 

Advent Software, Inc.

 

 

By:

/s/ John P. Brennan

 

 

Title:

Vice President of Human Resources

 

Date: March 14, 2006

 

6

--------------------------------------------------------------------------------
